DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2 2021 has been entered.
Receipt of Arguments/Remarks filed on March 2 2021 is acknowledged. Claim 1 was amended. Claims 1-12 are pending. Claims 2-3, 5-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on November 21 2019. Claims 1, 4 and 9-10 are directed to the elected invention.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (Appl. Entomol. Zool., 2006, cited in the Office action mailed on 1/13/20) in view of Shinozuka et al. (JP2012250957A, cited on PTO Form 1449)
Applicant Claims
	The instant application claims a sustained release pheromone preparation for controlling a pest insect comprising, as sex pheromone components thereof, an unsaturated aliphatic acetate compound and an unsaturated aliphatic alcohol compound having a structure where the acetyl group of the unsaturated aliphatic acetate compound is replaced with a hydrogen atom, the preparation comprising: a mixture solution consisting of the unsaturated aliphatic acetate compound and the unsaturated aliphatic alcohol compound in a weight ratio of from 10:90 to 99.5:0.5 as the sex pheromone compounds, and a container for enclosing the mixture solution, the container being a tube made entirely of a membrane,  the membrane being a polyester corresponding to Formula (I):   wherein R1 and R2 may be the same or different and each stands for a divalent hydrocarbon group having from 1 to 20 carbon atoms, m is an integer of 4 or more, n is 2 or 3, and x is the number of from 0.6 to 1.0, or a copolymer of the polyester, or a polymer blend of the polyester or the copolymer with a biodegradable polyester, wherein the preparation has a property that a ratio of a residual weight percentage of the remaining unsaturated aliphatic acetate compound to a residual weight percentage of a total of the remaining unsaturated aliphatic acetate and unsaturated aliphatic alcohol compounds, and a ratio of a residual weight 
The instant application claims a method for controlling a pest insect, comprising a step of placing the sustained release pheromone preparation above in a field, wherein the pest insect is selected from the group consisting of an oriental fruit moth (Grapholita molesta), a pink borer (Sesamia inferens), Toleria romanovi, and a peach twig borer (Anarsia linealella).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Nagayama et al. is directed to the reinvestigation of sex pheromone components and attractiveness of synthetic sex pheromone of the pink borer, Sesamia inferens Walker in Okinawa. It is taught that application of a synthetic sex pheromone has potential for monitoring and control (page 399, first paragraph).  It is taught when Z11-16:AC (Z-11-hexadecenyl acetate) and Z11-16:OH (Z-11-hexadecenol) were blended in different ratios between 100 and 0, maximum catch was observed at 75:25 (i.e. 3:1).  The trap catches with the 75:25 blend were comparable with that of virgin females.  Synthetic pheromone would be useful for population monitoring and mating disruption of the pest.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Sesamia inferens), Nagayama et al. does not expressly teach the instantly claimed container comprising a polyester of Formula I.  However, this deficiency is cured by Shinozuka et al.
	Shinozuka et al. (wherein the machine translation is utilized and provided with this Action) is directed to a biodegradable pheromone dispenser.  Placing an insect pheromone at the crop cultivation site is taught (paragraph 0002).  A dispenser is obtained by incorporating a pheromone liquid into a plastic container such as a bag, a tube or a bottle.  The insect pheromone diffuses and permeates the wall (release control layer) of the plastic container and is released into the atmosphere.  Therefore, the release property of the pheromone from the disperser is mainly controlled by the material, thickness, surface area etc. of the plastic container (paragraph 0003).  When the wall thickness of the container is reduced or the released surface area is increased, a large amount of pheromones are released at an initial state (paragraph 0005).  Taught is a biodegradable pheromone dispenser comprising a liquid phase comprising a pheromone liquid and a container provided with a resin film separating the liquid phase from the outside wherein the resin film is composed of an aliphatic polyester of general formula I (paragraph 0006).  Aliphatic polyesters include polybutylene succinate adipate such as Bionolle 3001, which is the same polymer as example 1 of the instant specification (paragraph 0008, 0018).  The invention makes it possible to provide a biodegradable pheromone dispenser having excellent pheromone release controllability (paragraph 0009).  By setting the average value (m/n) of the ratio (m/n) of the carbon atom number m of the alkylene group derived from the diol in the above structure to the 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagayama et al. and Shinozuka et al. and utilize a combination of Z-11-hexadecenyl acetate and Z-11-hexadecenol in the dispenser of Shinozuka et al.   One skilled in the art would have been motivated this combination in a ratio of 3:1 in order to provide for the control of Sesamia inferens. One skilled in the art would have been motivated to utilize this dispenser as it is a pheromone disperser which can deliver a combination of pheromones which includes those of Nagayama et al.  Since Shinozuka et al. recognizes their dispenser is biodegradable and provides controllable release this provides motivation to pick this particular type of dispenser.   Since Shinozuka et al. suggest similar pheromones can be utilized and Nagayama et al. teaches this combination is comparable with virgin females, one skilled in the art would have a reasonable expectation of success in adding these Sesamia inferens.    One skilled in the art would have been motivated to place the polymer tube with these pheromones in the field (crop cultivation site) to control this species as suggested by Shinozuka et al.  Since Shinozuka et al. teaches the resin sheets can be made of one kind of polyester suggesting a container made entirely of the polyester.
	Regarding the recitation “wherein the preparation has a property…”,  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
In this case, claim 1 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the preparation differs from the mere combination of the sex pheromone and the container.  Since the prior art teaches the same container and the same sex pheromones in the same ratio, it is reasonable to conclude it possess the same property.  Shinozuka et al. teaches releasing the pheromones over 130 days and such a controlled release.  Shinozuka et al. recognizes various parameters which can be manipulated to affect permeability such as composition, thickness of wall material and surface area.  
Regarding the claimed x, Shinozuka et al. expressly teaches Bionelle 3001 which is the same polymer as instantly exemplified which as evidenced by the instant 
Response to Arguments
Applicants’ arguments filed March 2 2021 have been fully considered but they are not persuasive.
Applicants argue that (1) they maintain the arguments in the previous response.  Nagayama teaches application of the pheromones to a rubber septum.  Since no membrane is required by the rubber septum, Nagayama does not have a problem caused by difference in penetration speed between Z11-16:AC and Z11-16:OH.  It is argued that without the present disclosure as a guide, one skilled in the art would not have combined Nagayama and Shinozuka but even if combined would not result in the presently claimed invention.  It is argued that there are differences between the rubber septum and biodegradable pheromone dispenser.  Specifically the amount per septum or per dispenser is quite different between Nagayama and Shinozuka.  The release mechanism between Nagayama and Shinozuka is quite different.  
Regarding Applicants first arguments, they are not persuasive just as they weren’t persuasive before.  Nagayama teaches the attractiveness of a specific combination of sex pheromones.  Shinozuka teaches that one method of controlling pests involves using insect pheromones.  Since Nagayama teaches the attractiveness of this blend is comparable with that of virgin females, one skilled in the art would have been motivated to utilize the blend to disrupt mating season as suggested by Shinozuka (see abstract).  The device of Shinozuka provides for controlled release which is strong motivation to utilize this type of trap.  It appears Applicants are of the position that one 
	Applicants argue that (2) the liquid absorbing sheet of Shinozuka is required.   This clearly teaches away from the claimed sustained release pheromone preparation not requiring a liquid absorption sheet.       
Regarding applicants second argument, the examiner cannot agree that the instant claim language excludes the liquid absorption sheet.  Claim 1 recites the preparation comprises a mixture and a container.  While the claim recites the container is made entirely out of the polyester membrane.  The claim does not exclude other things from being inside the container besides the solution.  It is noted that other components can’t be part of the solution however.  The resin sheets making up the container are made entirely of the claimed polyester.  The liquid absorbing sheet also contains a polyester falling within the scope claimed (i.e. polybutylene succinate adipate) (see paragraph 0021 of Shinozuka).  
Applicants argue that (3) that the Office finds that Shinozuka teaches alcohols like Z-11-hexadecanal.  However, this finding is clearly erroneous as Z-11-hexadecanal is an aldehyde not an alcohol.  It is argued that although Shinozuka describes a mixture of pheromone substances, Shinozuka treats the pheromones as if they had the same permeation rate.  In the figures of Shinozuka, only the released amount of the mixture of pheromone substances are plotted without analyzing the component ratio of the released mixture.  Same with Nagayama.  Nagayama does not analyze the component ratio released.  
 art's membrane allows for a particular release of the alcohol and acetate is not patentably distinguishable since the prior art teaches the same membrane as claimed and applicant is merely attempting to claim an unrecognized property of the prior art.  Shinozuka teaches that the release is controlled through the container which is made of the same material as instantly claimed.  Applicants have not distinguished structurally how the compositions of the prior art different from what is claimed.  
Applicants argue that (4) responds to the previous Office action’s questions on the data in the specification.  It is argued that the claims were amended to clarify the meaning of effective action period.  
Regarding Applicants’ fourth argument, the response does not clarify the unexpected results nor how those results compare to the full scope of the claims.  As previously In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  The response does not clearly establish a) the unexpected effect and b) that such unexpected effect would extend over the full scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616